ITEMID: 001-94852
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KAMILOVA v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. The applicant was born in 1941 and lives in Gevgelija.
5. On an unspecified date in 1996, the applicant brought a civil action against Mr D. (“the debtor”) claiming restoration of the outstanding debt related to a loan that she had given to him in 1995.
6. On 29 April 1998 they reached a court settlement (судско порамнување, “the court settlement”) under which the debtor was required to pay the outstanding debt in equal monthly instalments.
7. On 19 January 1999 the Gevgelija Court of First Instance (“the first- instance court”) granted the applicant's request of 11 January 1999 ordering enforcement of the court settlement, less DM 300 which the debtor had meanwhile paid. The applicant proposed an inventory, valuation and public sale of movable and immovable property of the debtor. On 17 May 2000 she further specified her request as concerning a house and plot of land (“the property”). In this connection, she submitted an extract from the land registry (“the registry”) dated 21 October 1999 attesting the debtor's title to the property. She also requested the first-instance court to record a charging order over the property (да стави прибелешка врз имотот на должникот) so as to secure her claim.
8. On 15 June 2000 the first-instance court ordered valuation of the property. It was carried out on 10 October 2000. The first-instance court's decision in this respect dated 22 March 2001. It was served on the debtor on 28 November 2006.
9. Between 28 November 2006 and 17 April 2007, the first-instance court ordered four adjournments because of the debtor's absence.
10. By submissions of 25 April 2007 and 5 June 2007 respectively, the applicant informed the first-instance court that the debtor had transferred the property to his father's possession on the basis of a court decision of 14 March 2001. She requested the first-instance court to continue with the enforcement since the debtor had regained possession of the property after his father died.
11. No further actions were taken for enforcement of the applicant's claim.
12. Section 3 of the Enforcement Act (“the Act”) of 2005 (Закон за извршување) provides that bailiffs (извршители) carry out the enforcement.
13. Section 238 of the Act provides that the enforcement proceedings instituted before the Act entered into force are to continue, until 31 December 2007, under the Enforcement Proceedings Act of 1997. Thereafter, the 2005 Act applies.
VIOLATED_ARTICLES: 6
